                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


ANTHONY T. ROBINSON,

       Plaintiff,
                                                               Case No. 19-2275-DDC-KGG
v.

CAPITAL ONE BANK, NA,

       Defendant.

                                 MEMORANDUM AND ORDER

       This matter is before the court on plaintiff Anthony T. Robinson’s Motion for Leave to

File First Amended Class Action Complaint (Doc. 18). Plaintiff filed this lawsuit under the Fair

Credit Reporting Act (“FCRA”) on June 4, 2019. Doc. 1. On August 28, 2019, defendant filed a

Motion to Dismiss Plaintiff’s Complaint, Dismiss Class Claims for Lack of Personal Jurisdiction,

and Strike Plaintiff’s Class Allegations. Doc. 14. On September 23, 2019, plaintiff filed a

Motion for Leave to File First Amended Class Action Complaint. Doc. 18. Defendant didn’t

respond.

       Federal Rule of Civil Procedure 15(a) permits a party to amend its pleadings in one of

two ways: (1) as a matter of course within 21 days after serving it, or (2) within 21 days of

service of a responsive pleading or 21 days after service of a motion under Rule 12(b),(e), or (f),

whichever is earlier. Fed. R. Civ. P. 15(a)(1)(A)–(B). Outside of those periods, any amendment

to the pleadings requires leave, and courts should freely give leave to amend “when justice so

requires.” Fed. R. Civ. P. 15(a)(2); Foman v. Davis, 371 U.S. 178, 182 (1962). A court should

refuse to grant leave to amend only “upon a showing of undue delay, undue prejudice to the

opposing party, bad faith or dilatory motive, failure to cure deficiencies [], or futility of
amendment.” Bylin v. Billings, 568 F.3d 1224, 1229 (10th Cir. 2009) (quoting Frank v. U.S.

West, Inc., 3 F.3d 1357, 1365 (10th Cir. 1993)).

       Here, plaintiff sought leave to amend on September 23, 2019. Plaintiff filed this motion

more than 21 days after defendant filed its August 28, 2019 Motion to Dismiss and Motion to

Strike (Doc. 14). So, plaintiff needs the court’s leave to amend its pleading under Fed. R. Civ. P.

15(a)(2). Plaintiff has asked for leave to amend its complaint to “supplement his allegations in

order to render some of the arguments raised by Capital One moot.” Doc. 19 at 1.

       Defendant didn’t respond to plaintiff’s motion. Under D. Kan. Rule 6.1(d), responses to

non-dispositive motions must be filed and served within 14 days. And, under D. Kan. Rule 7.4,

if a responsive brief or memorandum is not filed within the D. Kan. Rule 6.1(d) time

requirements, the court will consider and decide the motion as an uncontested motion. The court

thus considers plaintiff’s Motion for Leave (Doc. 18) as an uncontested one. Plaintiff argues that

its proposed amended complaint is not designed to impose undue delay, that the amendments are

not futile, and that the amendments will not unduly burden plaintiff. Doc. 19 at 3–4. Defendant

filed no opposition refuting any of these arguments. The court thus grants plaintiff’s Motion for

Leave to File First Amended Class Action Complaint (Doc. 18). Under D. Kan. Rule 15.1(b),

plaintiff has 14 days from the date of this Order to file his amended complaint.

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Motion for

Leave to File First Amended Class Action Complaint (Doc. 18) is granted. Plaintiff has 14 days

from the date of this Order to file an amended complaint (D. Kan. Rule 15(b)).

       IT IS FURTHER ORDERED BY THE COURT THAT defendant’s Motion to

Dismiss Plaintiff’s Complaint, Dismiss Class Claims for Lack of Personal Jurisdiction, and

Strike Plaintiff’s Class Allegations (Doc. 14) is denied without prejudice as moot.



                                                   2
       IT IS FURTHER ORDERED BY THE COURT THAT defendant’s Motion for

Extension of Time to File a Reply in Support of its Motions to Dismiss and Motion to Strike

(Doc. 21) is denied without prejudice as moot.

       IT IS SO ORDERED.

       Dated this 22nd day of October, 2019, at Kansas City, Kansas.

                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                 3
